Interim Decision #2889

MATTER OF THOMPSON

In Visa Petition Proceedings

ALB-N-45
Decided by Commissioner August 11, 1981
(1) Dissolution of a foreign business or cessation of foreign business activity by the
petitioner would not preclude an alien beneficiary from being accorded status as an intracompany transferee since section 101(a)(15)(L) of the Immigration and Nationality Act,
8 U.S.C. 1101(a)(15)(1;), only requires the employment of the beneficiary outside of the
United States by the foreign firm or other legal entity for one year prior to entry.
(2) The existence of a foreign employer or a foreign office of the United States employer
is not required. Matter of Chortler, 16 1&N Dee. Z.154 (B1A 1977) followed.
ON BEHALF OF PETITIONER:

Thomas A. Elliot, Esquire
Wasserman, Orlow, Ginsberg, and Rubin
1707 II Street, N.W.
Washington, D.C. 20006 •

This matter is before the Commissioner on certification from the decision of the Eastern Regional Commissioner denying the visa petition.
The Regional Commissioner found that the petitioner had failed to establish. that . the beneficiary was an executive manager of the Canadian
parent organization and that there is a requirement for the continuation
of a foreign operation contained in the intent of the "L" legislation.
Additional evidence has been requested and received. The record now
reflects that Thompreen Holding Limited was duly incorporated under

the laws of Ontario, Canada, and conducted a dry cleaning business
from 1969 to 1978; that Thompreen Holding Limited is the sole stockholder in Thompson Motel Limited; that the beneficiary was employed
by Thompreen from 1909 to 1978 as Executive Manager (as evidenced

by statements made by the chartered accounting firm that serviced
Thompreen Holdings); and that the beneficiary has filled an executive
position with Thompson Motel in the United States since 1978. The
documentations submitted also includes the minutes of the annual meetings of the directors of Thompreen Holdings, Limited which establish
the active participation of the beneitciary in the management of the
foreign business entity since at least 1974. The remaining issue to be

resolved concerns the Regional Commissioner's interpretation that the
109

Interim Decision #2889
statute requires the foreign based operation be a continuing entity.
The Regional Commissioner *stated in his decision that it was not the
intent of law to allow intra-company transfers of persons who are coming to the United States to perform services when there are no loniar
any foreign operations. The Regional Commissioner pointed out that
"(a)ny individual could manage their own business outside the United
States far one year, liquidate the business operation, form a holding
corporation and then purchase a business inside the United States."
Such a person could then petition for himself/herself.
I agree with the Regional Commissioner that this effect which allows
the complete transfer of a business enterprise from a foreign country to
the 'United States was in all probability an unintended product of Pub.

L. 91-255 which amended section 101(a)(15) of the Immigration and
Nationality Act, 8 U.S.C. 1101(a)(15). However, a NI review of the .
amending statute and of the legislative history contained in House of
Representatives Report No. 91-851 fails to present a clear expression of
Congressional intent which would preclude an interpretation favorable
to the petitioner. The Supreme Court of the United States has held that
when the wording of a statute is clear and unambiguous, the statute
shoild be enforced according to its terms and that there is no room for
interpretative construction, C,Iamivetti v. U.S., 242 U; S. 470 (1917). If
the application of law results in an unintended effect, it remains the
prerogative of Congress to permit the effect to continue or to modify it
by subsequent legislation. At the present time the Service is hound to
follow the Board of Immigration. Appeals in Matter of Chortler, 16 I&N
Dec. 284 (BIA 1977). The Boar0- stated that the existence of a foreign
employer or a foreign office of the Uiiited States employer is not required.
The statute only requires the employment of the beneficiary outside of
the United States for one year prior to entry. In the context of the
statutory wording and of Matter of Chortler, dissolution of a foreign
business or cessation of business activity abroad would not preclude an
alien beneficiary from being accorded status as an intia company

transferee.
Accordingly, the following order shall be entered.
ORDER: The visa petition is approved.

170

